    Case 2:15-cv-06446-GRB-AYS Document 64 Filed 08/05/21 Page 1 of 2 PageID #: 268


                                                   LAMB &
                                          B        BARNOSKY,LLP
                                                   ATTORNEYS AT LAW

534 BROADHOLLOW ROAD,SUITE 210
PO Box 9034                                                                              MATTHEW J .MEHNERT
MELVILLE,NY 11747-9034                                                                               PARTNER
(631 )694.2300 ・ FAx:(631 )694.2309
                                                                                         DIRECT DIAL:(631 ) 414.5856
SERVICE BY FAX,EMAIL OR OTHER FORMS OF                                                    DIRECT FAX:(631 ) 454.3867
ELECTRONIC COMMUNICATION NOT ACCEPTED                                                      MJM@LAMBBARNOSKY.COM




                                                      August 5,2021

By ECF & Overnight Mail

Hon.Anne Y.Shields,U.S.M.J.
United States District Court
Eastern District of New York
loo Federal Plaza
Central Islip,New York 11722

                Re :     Sharpe y.County of Nassau,et al.
                         Docket No.:15-cv-6446 (GRB)(AYS )

Dear Judge Shields,

        This office is counsel to Defendants County of Nassau,Nassau County Police Department and
Thomas Dale ("the County Defendants") in the above-entitled action,Following the July 22,2021
conference in this matter,counsel for Plaintiff and Ihave been in communications in an effort to potentially
resolve any outstanding issues regarding documents that have been redacted from the most recent round of
production and which were identified in a Redaction Log produced by my office.Iam happy to report that
the parties were able to work out most of those issues without the need for motion practice.

        The parties,however,agree that there are several documents that remain in question.To avoid the
need for motion practice,and because of the relatively small volume of documents involved,the parties have
agreed to submit those documents to the Court for an in-camera review.These documents have not been
produced to Plaintiff in unredacted form and,as a result,this prevents Plaintiff from meaningfully moving to
compel as she is unaware of the documents 'contents.The County Defendants maintain that these documents
are highly confidential and relate to the investigations that are not relevant to the facts of this case and have
so identified them as such in the Redaction Log that was previously submitted to the Court.The parties
request that the Court review the documents and then permit a brief opportunity for the parties to address the
Court so as to bring this issue to a close.The parties respectively would like to reserve any and all rights
following the Court's review of the documents.

         The documents are being submitted under separate cover solely to the Court along with a hard copy
of this letter.Only this letter is being uploaded to the Court's electronic filing system.Exhibit A constitutes
the redacted versions of the documents and Exhibit B constitutes the unredacted versions (although they are
marked for redaction).
   Case 2:15-cv-06446-GRB-AYS Document 64 Filed 08/05/21 Page 2 of 2 PageID #: 269

Lamb & Barnos町, LLP                                                        Hon.Anne Y.Shields,U.S.M.J.
                                                                                               Page 2
                                                                                        August 5,2021


      The Court's continuing attention to this matter is greatly appreciated.




Encs.
cc : Frederick Brewington,Esq.(via ECF only - without enclosures)
      James Murphy,Esq.(via ECF only - without enclosures)
      Steven Stem,Esq.(via ECF only - without enclosures)
